     Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 1 of 43 PageID #:196



                        IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LIION, LLC,                                            )
An Illinois Limited Liability Company,                 )
                                                       )
       Plaintiff,                                      )
                                                       )       Case No. 18-cv-6133
v.                                                     )       District Judge Ronald A. Guzman
                                                       )       Magistrate Judge Young B. Kim
VERTIV GROUP CORPORATION,                              )
VERTIV CORPORATION, f/k/a Liebert                      )
Corporation, EECO, INC., EMERSON                       )
ELECTRIC CO., and EMERSON NETWORK                      )
POWER                                                  )
                                                       )
       Defendants,                                     )

                                   AMENDED COMPLAINT

       NOW COMES Plaintiff, LIION, LLC, a Nevada Limited Liability Company, (“LiiON”)

by and through its attorneys, Barney & Karamanis, LLP, and complaining against Defendants

VERTIV GROUP CORPORATION (“VGC”), VERTIV CORPORATION, an Ohio

Corporation, f/k/a Liebert Corporation, f/k/a Vertiv Services, Inc., f/k/a Vertiv Solutions, Inc.,

f/k/a Emerson Power Network, f/k/a Emerson Network Power, (“Liebert”), EECO, INC., a

Delaware Corporation, (“EECO”), EMERSON ELECTRIC CO. (“Emerson Electric”), a

Delaware Corporation, and Emerson Network Power, (“ENP”), hereby states as follows:

                                PARTIES AND JURISDICTION

       1.      Plaintiff, LiiON, LLC, is a Nevada limited liability company with its principal

place of business located at 120 Prairie Lake Road, Unit A, East Dundee, Illinois 60118, and

with all of its members being residents of the State of Illinois.
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 2 of 43 PageID #:197



       2.      At all times relevant herein, Plaintiff was in the business of supplying customers

with innovative stored energy solutions designed for data center, telecom, uninterruptable power

system, and cable and wind/solar applications.

       3.      Defendant Vertiv Group Corporation (“VGC”) is a Delaware corporation, with its

principal place of business at 1050 Dearborn Dr. Columbus, Ohio 43085.

       4.      Defendant Vertiv Corporation (“Liebert”) is an Ohio corporation, with its

principal place of business at 1050 Dearborn Dr. Columbus, Ohio 43085.

       5.      Defendant EECO, Inc. (“EECO”) is a Delaware corporation, with its principal

place of business at 850 Library Avenue Newark, DE 19711.

       6.      Defendant Emerson Electronic Co. (“Emerson”) is a Delaware corporation, with

its principal place of business at 8000 West Florissant Avenue St. Louis, MO 63136.

       7.      Defendant Emerson Network Power was formerly a subsidiary of Emerson

Electronic Co. until it was sold in or around July of 2016 to Vertiv Group Corporation.

       8.      On information and belief, at all times relevant, VGC was the principal and parent

company of Defendant Liebert and Defendant Emerson Network Power (after July

2016)(“Vertiv Corporation”).

       9.      On information and belief, Emerson Electronic Co. was he principal and parent

company of Defendants, EECO, Inc. and Emerson Network Power (before July 2016) (ENP1).

       10.     VGC, Liebert, and ENP2 will be collectively referred to as “VERTIV.”

       11.     Emerson Electric Co., EECO, Inc., and ENP1 will be collectively referred to as

“EMERSON.”

       12.     This Court has personal jurisdiction over VERTIV and EMERSON consistent

with the requirements of the Due Process Clause of the United States Constitution and the




                                                 2
    Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 3 of 43 PageID #:198



Illinois Long Arm Statute. Vertiv conducts business, maintain established places of business,

and has misappropriated Plaintiff’s trade secrets and/or have induced and/or contributed to acts

of trade secret misappropriation by others in the Northern District of Illinois, State of Illinois,

and elsewhere in the United States.

       13.     This Court has subject matter jurisdiction over this matter pursuant to Plaintiff’s

federal trade secret claim pursuant to the Defend Trade Secrets Act, 18 U.S.C. §§1836-39 et seq.,

and 28 U.S.C. §1331 and §1343. This Court has supplemental jurisdiction over Plaintiff’s state

law claims pursuant to 28 U.S.C. §1367. Jurisdiction is also based on diversity pursuant to 28

U.S.C. § 1332, and the matter in controversy exceeds, exclusive of interest and costs,

$75,000.00.

       14.     Venue is proper in this judicial district because VERTIV and EMERSON have

misappropriated the trade secrets of an Illinois limited liability company whose members are

Illinois residents. VERTIV and EMERSON committed acts of misappropriation in this judicial

district and maintains regular and established places of business in this judicial district.

                             FACTS COMMON TO ALL COUNTS

       15.     Uninterruptable power solutions (“UPSs”) are marketed toward large buildings,

corporations, data centers, or other establishments in need of alternative back-up power.

       16.     The purpose of a UPS system is to maintain a continuous supply of power and

energy to a building or facility in the event of a power outage.

       17.     These systems are intended to supply large amounts of energy to the customer’s

facility for a limited duration until the facility’s back-up generators can kick in.

       18.     Customers in this market look for power solutions that are highly reliable, safe,

and have a long life expectancy.




                                                  3
    Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 4 of 43 PageID #:199



        19.     Since the early 2000s, the primary technology used for UPS solutions was valve-

regulated lead-acid (“VRLA”) systems.

        20.     However, though VRLA systems are highly reliable and relatively cheap, they

require continuous maintenance and monitoring.

        21.     Specifically, VRLA system lead-acid batteries must be monitored often and

replaced if they are failing.

        22.     Typically, VRLA system lead-acid batteries begin failing and necessitate

replacement at three (3) years, and then require a wholesale system replacement after five years.

        23.     Moreover, VRLA systems require large amounts of space to house the battery

cabinets necessary for storage of the VRLA system, and also require specialized ventilation and

cooling methods to ensure the batteries remain safe and stable.

        24.     Despite these weaknesses, VRLA lead-acid systems remain the industry leading

products sold to UPS customers around the globe.

        25.     As a preferred alternativeto VRLA lead-acid systems, the introduction of lithium-

ion UPS systems into the marketplace has provided a reliable, safe, and long-lasting alternative

to VRLA systems without the need for continued maintenance.

        26.      In 2009, a group of senior power quality experts formed LiiON, LLC, for the

purpose of leveraging their extensive knowledge and relationships to provide advanced, safe, and

cost-effective power solutions to customers.

        27.     LiiON has since designed, built, and introduced into the marketplace, stored

energy solutions for the UPS/Data Center, Telecom, Cable, Solar, Electrical Grid and Portable

power market segments.




                                                 4
    Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 5 of 43 PageID #:200



       28.     Beginning in 2011, LiiON began developing intellectual property for the

implementation of more advanced stored energy solutions, which included base lithium

chemistry applications for serviceable stored energy solutions.

       29.     LiiON has strived to provide cutting edge technologies to make these lithium

based energy solutions more feasible for bulk manufacturing, more cost-effective for customers,

and generally more efficient than its competitors’ products and VRLA systems.

       30.     Since 2011, LiiON developed the engineering, product development,

certifications, and conducted the Underwriters Laboratories’ (“UL”) testing for its new

technology, which has allowed LiiON to provide large scale, controllable, lithium-based stored

energy solutions to its customers.

       31.     LiiON was at the forefront of the adoption of disruptive and impactful lithium-ion

technologies to replace current industry leading lead-acid battery offerings.

       32.     Key to LiiON’s customer acquisitions and sales execution strategies are their UL

certifications and their battery and energy management system software. In the process of

obtaining their various UL certifications, they were able to evaluate different original equipment

manufacturer (“OEM”) UPS platforms and how they perform with different battery

manufacturer’s chemistries.

       33.     In or around 2012, while under a non-disclosure agreement, LiiON paired with

Valence, a chemistry company, to develop and create a lithium battery that would meet LiiON’s

projected needs and specifications.

       34.     From 2011 to 2014, LiiON painstakingly tested the lithium ion batteries in

conjunction with their cabinets to form proprietary and secret processes and methodologies.




                                                 5
    Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 6 of 43 PageID #:201



       35.     The two and a half years of research required hundreds of man hours and

substantial capital to achieve.

       36.     Through that trial and error process over the approximately three year time frame,

Plaintiff uncovered certain capabilities of the lithium batteries, and also developed various

requirements relating to the management of those batteries.

       37.     This trial and error period allowed LiiON to develop proprietary algorithms to

control the lithium ion system, and would further allow those systems to work more efficiently

and at higher rates than LiiON’s competitors’ systems.

       38.     To engineer such innovative power solutions, LiiON and its agents created

various technologies and processes including, but not limited to various trade secrets and

pending patents.

       39.     Those pending patents were employed with specific and secret processes and

combinations of other technology, which allowed for more efficient energy solution products

without the added cost.

       40.     Specifically, LiiON’s groundbreaking alternative stored energy solutions provided

UL-listed lithium powered on-demand stored energy solutions for uninterruptible power systems

(“UPS”), which delivered safe, long-lasting, and reliable battery life without the need for

continued maintenance.

       41.     LiiON’s new energy solutions also featured a major weight reduction and

decrease in footprint, with robust levels of system communication and battery information, and

eliminated the need for lead-acid battery replacement.

       42.     Following the creation of this new technology, LiiON was the first globally

recognized UL Certified Hi-Rate Discharge Lithium System for UPS applications.




                                                 6
    Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 7 of 43 PageID #:202



       43.     LiiON is recognized as the first to fully understand, build, and deliver a UL

Certified system that meets and exceeds current Datacenter specifications and safety concerns.

       44.     In January of 2013, LiiON had perfected the technology to provide a lithium-ion

solution in the UPS/datacenter market, specifically, LiiON had developed the battery, cabinet,

and order of operations necessary to allow LiiON’s systems to succeed.

       45.     LiiON created and employed its own proprietary software and source code

containing proprietary algorithms to control the timing sequences for the high rate discharge and

system efficiency.

       46.     This proprietary software is controlled by LiiON’s patented control module,

which allows the user to interface with the software, gather data from it, but not access the

algorithms, source code, or software engineering.

       47.     LiiON’s source code and algorithms for its proprietary software is fully encrypted

with LiiON’s unique and personal encryption to ensure that only LiiON may access the

information and painstakingly collected date contained therein.

       48.     On or about November 7, 2012, LiiON sent its first beta lithium ion UPS system

to APC by Schneider Electric for testing under a mutual non-disclosure agreement.

       49.     On or about May 31, 2013, LiiON sent a prototype lithium-ion battery cabinet to

Defendant EMERSON, then known as Emerson Power Network or Emerson Network Power, as

a sample of LiiON’s product line.

       50.     Plaintiff LiiON entered into a joint venture with Defendant EMERSON wherein

the two corporations agreed to market and sell LiiON’s technology to EMERSON customers.

       51.     As part of that joint venture with EMERSON, the first test unit for the UPS

cabinet arrived at Emerson the week of June 3, 2013.




                                                 7
    Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 8 of 43 PageID #:203



       52.     On or about June 25, 2013, Defendant EMERSON tested the received LiiON

prototype.

       53.     On or about September 10, 2013, Defendant EMERSON entered into a Non-

Disclosure Agreement with Valence Technology, Inc., to advance their understanding of

technologies and Valence’s Lithium Phosphate UPS module and how it integrates with Liion’s

Stored Energy System technology.

       54.     Representatives from Valence suggested that Defendant EMERSON, through its

subsidiary Alber (now Liebert North America), work with LiiON to integrate communication

and alarming of the lithium ion UPS systems, since LiiON was the industry lead for Valence in

the lithium ion UPS market.

       55.     On or about March 11, 2014, LiiON’s representatives met with representatives of

Defendant EMERSON and pitched a proposal to supply Defendant EMERSON with LiiON

products and technology for sale and installation in Forsythe Data Centers, a customer of

EMERSON.

       56.     On or about March 11, 2014, LiiON’s CEO, Gary Gray, met with Bill Campbell,

Senior Project Manager, Power Systems, Liebert AC Power as well as Josh Scott (Procurement),

John Polenz (Battery Service Tech Support), Larry Brazis (Product Engineering) and Shukri

Mire (Application Engineering), and provided a power point overview of LiiON and its UPS LIB

cabinet product plans, a copy of which was provided to Liebert. The focus of the meeting was on

the LIB cabinet for the Forsythe data center in Chicago. Gray also reviewed other LiiON LIB

and VRLA product offerings.

       57.     LiiON’s technology and products would be integrated into Liebert battery

cabinets, and then installed in Forsythe.




                                                8
    Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 9 of 43 PageID #:204



       58.     At the March 11, 2014, meeting timetables were discussed, and further weekly

conference calls and/or meetings were contemplated and set.

       59.     The concept of the meeting was the pre-production cabinets for Forsythe to be

available for shipment approximately July 1, 2014.

       60.     On May 6, 2014, Liebert/Emerson authorized Gray to present Emerson as a leader

in the industry, with LiiON’s technology, for large footprint UPS and Datacenters at the 2014

Energy Battery Group Annual Meeting & Convention.

       61.     On or about May 8, 2014, LiiON’s principal, Gary Gray, spoke at the 2014

Energy Battery Group Annual Meeting & Convention announcing LiiON’s newest lithium-ion

technology and LiiON’s upcoming collaboration with Defendant EMERSON.

       62.     On or about July 31, 2014, LiiON entered into a Non-Disclosure Agreement with

Defendant EMERSON to share LiiON technology and confidential information in an effort to

facilitate a joint and mutually beneficial venture into the UPS market. See Exhibit “A.”

       63.     As part of their Joint Venture, EMERSON executed with LiiON a Mutual

Nondisclosure Agreement, dated July 31, 2014, to protect each other’s confidential information,

including, but, not limited to LiiON’s trade secret information.

       64.     As part of the roll out with Liebert, Plaintiff was forced to integrate its proprietary

software and patent pending technology into Defendant EMERSON’s system and UPS products.

       65.     Plaintiff LiiON provided laptops and hard-drives to Defendant EMERSON, and

instructed Defendant’s representatives on the systems to ensure that Defendant EMERSON

could trouble shoot and provide customer support to buyers.




                                                  9
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 10 of 43 PageID #:205



         66.   On or about December 1, 2014, LiiON transmitted a Master Business Unit Supply

Agreement with Liebert North America, Inc., a division of Defendant EMERSON, for the

purpose of buying and selling LiiON and EMERSON products between the two entities.

         67.   That Master Business Unit Supply Agreement was not signed, however, the

parties began acting under the terms of that agreement as if it had been executed.

         68.   During 2015, LiiON and EMERSON began their pilot project and deployed

lithium-ion battery UPS systems to Forsythe Data Centers for installation.

         69.   During the period of 2014 to 2016, and specifically in January of 2016, Plaintiff

LiiON shared certain trade secret information relating to the LiiON lithium-ion product

parameters and technologies pursuant to the established NDA to employees of Defendant

EMERSON, including but not limited to Kyle Keeper and Rick Caudill.

         70.   On information and belief, Defendant EMERSON’s employees, including but not

limited to Kyle Keeper and Rick Caudill, disclosed the aforementioned confidential information

and trade secrets to Defendant Vertiv Group Corporation prior to the sale of Emerson Network

Power.

         71.   On or about July of 2016, Defendant Emerson Electric Co. sold Emerson Network

Power to Defendant Vertiv Group Corporation.

         72.   Defendant Vertiv Group Corporation absorbed Emerson Network Power (ENP2)

and converted it to Vertiv Corporation.

         73.   Defendant VERTIV then assumed all of the assets of Emerson Network Power,

including but not limited to the joint venture and agreements with LiiON.




                                                10
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 11 of 43 PageID #:206



       74.     On or about August 18, 2016, Forsythe Data Centers was featured in an article by

the Data Center Frontier website highlighting the introduction of lithium-ion UPS systems into

Forsythe from Defendant VERTIV through its joint venture with LiiON.

       75.     As of 2016, Plaintiff LiiON was the only company offering technology that would

allow the lithium-ion battery UPS solutions to be cost-effective, while still providing high

discharge rates in a safe and sustainable manner.

       76.     On or about February 8, 2017, VERTIV announced that it would be providing

lithium-ion battery solutions that could reduce replacement frequency, footprint, and total cost of

ownership.

       77.     This February 8, 2017, announcement was in reference to the LiiON technology,

which VERTIV was utilizing in its UPS systems at that time.

       78.     Upon information and belief, from 2014 to mid 2017, Samsung’s existing lithium

ion batteries begin overheating/short circuiting and catching fire.

       79.     Upon information and belief, Samsung SDI and Schneider Electric began

developing a UPS product in 2012/2013 that was unable to sufficiently regulate the efficiency,

charge, discharge, and cooling from its lithium ion products.

       80.     Upon information and belief, prior to 2017, neither Samsung SDI nor Vertiv’s

competition, Schneider Electric, promoted or presented information on Samsung SDI’s BMS

current controlled discharges.

       81.     On or about April 20, 2017, Samsung SDI announced that it would be targeting

the lithium ion battery UPS market, and indicated that it was providing lithium-ion batteries for

UPS solutions to three global UPS manufacturers, Schneider Electric, Vertiv, and Eaton.




                                                 11
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 12 of 43 PageID #:207



       82.     As of April 20, 2017, Samsung’s products were unable to safely attain the same

high discharge rates featured in LiiON’s products.

       83.     Between February 8, 2017, and December 21, 2017, Defendant VERTIV

purchased the LiiON UPS lithium ion system products through various purchase orders,

including, but not limited to, Purchase Order numbers P22023517, P22023531, P22023580,

P22023537, P22023335, P44023607, and P44023622.

       84.     The aforementioned purchase orders were valued at over $1,000,000.00.

       85.     On or about December 21, 2017, Defendant VERTIV cancelled all open purchase

orders with LiiON, LLC, including those listed above and demanded that the $300,000.00 down

payment be returned on the P22023517 order.

       86.     Plaintiff returned the down payment in the form of a credit against cancellation

charges and/or debt in an effort to maintain the relationship with Defendant VERTIV. However,

VERTIV breached its purchase order agreements with Plaintiff when it unilaterally canceled

those orders without notice and was subject to cancellation charges.

       87.     On or about January 10, 2018, Defendant VERTIV announced expansion of its

Lithium-ion UPS product line, and continued to sell products containing LiiON’s proprietary and

patented technology and trade secrets.

       88.     Since December 21, 2017, Defendant VERTIV has been marketing products with

LiiON technology without paying LiiON royalties and without LiiON’s permission.

       89.     On information and belief, since January of, 2017, Defendant VERTIV has been

supplying Samsung and its subsidiaries with Plaintiff LiiON’s proprietary technology, patents,

pending patents, and other confidential information for use in Samsung’s UPS products.




                                               12
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 13 of 43 PageID #:208



       90.     To protect its intellectual property, LiiON has filed for patent and trademark

protection when necessary, and also kept its processes and technology combinations secret.

       91.     Any entity working with LiiON on its proprietary technology agreed and entered

into a non-disclosure agreement prior to divulging any confidential information or sharing of

technological secrets.

       92.     LiiON’s proprietary processes and combinations of technology are maintained as

secret, with only those officers of LiiON, and any members of entities covered under the non-

disclosure agreements having access or knowledge of those secrets.

       93.     On or about March 10, 2018, Plaintiff LiiON, LLC, sent a Cease and Desist letter

to Defendant VERTIV, which insisted that VERTIV stop using LiiON’s proprietary technology

and patents or pending patents, that it destroy or return all LiiON confidential information, and

that VERTIV stop disclosing and otherwise misappropriating LiiON’s trade secrets and

proprietary technology.

       94.     Since March 10, 2018, Defendant VERTIV persists in selling and using Plaintiff’s

trade secrets, patents, pending patents, and other confidential information.

       95.     As a result of Defendant’s VERTIV’s breaches of contract, duty, and secrecy,

Plaintiff LiiON has been irreparably damaged financially and in reputation, as Defendant

VERTIV has continued to use LiiON’s presentation materials and has further disparaged

LiiON’s reputation.

                                             COUNT I
                          Violations of the Illinois Trade Secrets Act by
                         Defendant VERTIV GROUP CORPORATION

       1.95.   Plaintiffs reallege and incorporate by reference as if fully set forth herein

Paragraphs 1 through 95.



                                                 13
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 14 of 43 PageID #:209



        96.    As set forth above, VERTIV have misappropriated and used Plaintiffs' Trade

Secrets, including without limitation confidential information relating to LiiON’s proprietary

architecture design, proprietary software, control methodology, hardware configurations and

equipment, business models, and total cost of ownership and return on investment

configurators, along with LiiON patents and all of these methods, software, systems, and

components operating together to form the basis of LiiON’s lithium ion smart solutions

(hereafter collectively as “LiiON’s Trade Secrets”).

        97.    LiiON’s Trade Secrets were sufficiently secret and maintained so that only

LiiON’s principal, Gary Gray was privy to each and every trade secret and their collective

uses.

        98.    LiiON’s Trade Secrets were further limited so that any corporation, individual,

or other entity doing business or otherwise working with LiiON was required to sign a

Nondisclosure Agreement prior to any trade secrets or confidential information being

divulged.

        99.    Plaintiff LiiON’s Trade Secrets are sufficiently secret to derive economic value,

actual or potential, from not being generally known to other persons who can obtain economic

value from their disclosure or use.

        100.   Plaintiff has at all relevant times taken steps that are reasonable under the

circumstances to maintain the secrecy and confidentiality of their Trade Secrets.

        101.   Defendants VGC attained these trade secrets Plaintiff LiiON in violation of the

Illinois Trade Secrets Act, and in breach of their Mutual Nondisclosure Agreement.




                                                14
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 15 of 43 PageID #:210



       102.     Defendants VGC were fully aware that the information comprising LiiON’s

Trade Secrets were secret, confidential, and maintained in such a way as to prevent

disclosure to third parties, and specifically competitors such as Samsung.

       103.     VGC acquired Plaintiffs' Trade Secrets through improper means, including but

not limited to VGC’s violation of its duties and agreements with Plaintiff.

       104.     Defendants VGC were aware of the mutual nondisclosure agreement between

Vertiv and LiiON, and yet still misappropriated and divulged those trade secrets to Samsung,

and others for use in Vertiv and Samsung products for substantial economic gain.

       105.     Defendant VGC violated the Illinois Trade Secrets Act by and through the

following acts and omissions:

             a. Acquiring and studying Plaintiff LiiON’s Trade Secrets;

             b. Utilizing LiiON’s Trade Secrets in Defendants Vertiv’s products, equipment,
                and within its industry;

             c. Divulging LiiON’s Trade Secrets to Samsung;

             d. Aiding Samsung in incorporating LiiON’s Trade Secrets into Vertiv and
                Samsung products and goods.

             e. Divulging LiiON’s Trade Secrets to other third party persons and entities in
                order to incorporate and utilize LiiON’s Trade Secrets in Defendant
                VERTIV’s and Samsung’s products; and

             f. Otherwise inducing Samsung to utilize LiiON’s Trade Secrets in violation of
                the Mutual Nondisclosure Agreement between LiiON and Vertiv.

       106.     VGC's misappropriation of Plaintiffs' Trade Secrets has been willful and

malicious.

       107.     As a result of Defendant VGC’s misappropriation of LiiON’s Trade Secrets and

its improper acts and omissions, Plaintiff LiiON has been damaged economically by way of




                                                15
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 16 of 43 PageID #:211



lost profits, lost trade secrets, lost prospective business relationships, and lost reputation in

excess of $100,000,000.00.

       WHEREFORE, Plaintiff, LIION, LLC, by and through its attorneys, Barney &

Karamanis, LLP, respectfully prays for this Honorable Court to find in favor of Plaintiff and

against Defendant VERTIV GROUP CORPORATION for violations of the Illinois Trade

Secrets Act, including without limitation damages for Plaintiffs' actual loss and Defendants'

unjust enrichment, and/or a reasonable royalty, in amounts to be determined at trial, for

exemplary damages up to twice the amount of any damage award with interest, as provided in

the Illinois Trade Secrets Act, for preliminary and permanent injunctions against Vertiv, their

employees, agents, and representatives, and all those acting in concert with them, enjoining them

from further acts of misappropriation, for attorney fees and costs pursuant to the Illinois Trade

Secrets Act, and for such other and further relief as this Court deems just and proper.

                                           COUNT II
                         Violations of the Defend Trade Secrets Act by
                        Defendant VERTIV GROUP CORPORATION

       1-107. Plaintiffs reallege and incorporate by reference as if fully set forth herein

Paragraphs 1 through 107.

       108.    As set forth above, Vertiv have misappropriated and used Plaintiffs' Trade

Secrets, including without limitation confidential information relating to LiiON’s proprietary

architecture design, proprietary software, control methodology, hardware configurations and

equipment, business models, and total cost of ownership and return on investment

configurators, along with LiiON patents and all of these methods, software, systems, and

components operating together to form the basis of LiiON’s lithium ion smart solutions

(hereafter collectively referred to as “LiiON’s Trade Secrets”).



                                                16
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 17 of 43 PageID #:212



        109.   LiiON’s Trade Secrets were sufficiently secret and maintained so that only

LiiON’s principal, Gary Gray was privy to each and every trade secret and their collective

uses.

        110.   LiiON’s Trade Secrets were further limited so that any corporation, individual,

or other entity doing business or otherwise working with LiiON was required to sign a

Nondisclosure Agreement prior to any trade secrets or confidential information being

divulged.

        111.   Plaintiff LiiON’s Trade Secrets are sufficiently secret to derive economic value,

actual or potential, from not being generally known to other persons who can obtain economic

value from their disclosure or use.

        112.   Plaintiff has at all relevant times taken steps that are reasonable under the

circumstances to maintain the secrecy and confidentiality of their Trade Secrets.

        113.   Defendant VGC attained these trade secrets Plaintiff LiiON in violation of the

Defend Trade Secrets Act, and in breach of their Mutual Nondisclosure Agreement.

        114.   Defendant VGC were fully aware that the information comprising LiiON’s

Trade Secrets were secret, confidential, and maintained in such a way as to prevent

disclosure to third parties, and specifically competitors such as Samsung.

        115.   VGC acquired Plaintiffs' Trade Secrets through improper means, including but

not limited to Vertiv’s violation of its duties and agreements with Plaintiff.

        116.   Defendant VGC were aware of the mutual nondisclosure agreement between

Vertiv and LiiON, and yet still misappropriated and divulged those trade secrets to Samsung,

and others for use in Vertiv and Samsung products for substantial economic gain.




                                               17
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 18 of 43 PageID #:213



       117.     Defendant VGC violated the Defend Trade Secrets Act by and through the

following acts and omissions:

             a. Acquiring and studying Plaintiff LiiON’s Trade Secrets;

             b. Utilizing LiiON’s Trade Secrets in Defendants Vertiv’s products, equipment,
                and within its industry;

             c. Divulging LiiON’s Trade Secrets to Samsung;

             d. Aiding Samsung in incorporating LiiON’s Trade Secrets into Vertiv and
                Samsung products and goods.

             e. Divulging LiiON’s Trade Secrets to other third party persons and entities in
                order to incorporate and utilize LiiON’s Trade Secrets in Defendant
                VERTIV’s and Samsung’s products; and

             f. Otherwise inducing Samsung to utilize LiiON’s Trade Secrets in violation of
                the Mutual Nondisclosure Agreement between LiiON and Vertiv.

       118.     VGC's misappropriation of Plaintiffs' Trade Secrets has been willful and

malicious.

       119.     As a result of Defendant VGC’s misappropriation of LiiON’s Trade Secrets and

its improper acts and omissions, Plaintiff LiiON has been damaged economically by way of

lost profits, lost trade secrets, lost prospective business relationships, and lost reputation in

excess of $100,000,000.00.

       WHEREFORE, Plaintiff, LIION, LLC, by and through its attorneys, Barney &

Karamanis, LLP, respectfully prays for this Honorable Court to find in favor of Plaintiff and

against Defendant VERTIV GROUP CORPORATION for violations of the Illinois Trade

Secrets Act, including without limitation damages for Plaintiffs' actual loss and Defendants'

unjust enrichment, and/or a reasonable royalty, in amounts to be determined at trial, for

exemplary damages up to twice the amount of any damage award with interest, as provided in

the Illinois Trade Secrets Act, for preliminary and permanent injunctions against Vertiv, their



                                                18
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 19 of 43 PageID #:214



employees, agents, and representatives, and all those acting in concert with them, enjoining them

from further acts of misappropriation, for attorney fees and costs pursuant to the Illinois Trade

Secrets Act, and for such other and further relief as this Court deems just and proper.

                                         COUNT III
                       Violations of the Illinois Trade Secrets Act by
               Defendant VERTIV CORPORATION, f/k/a Liebert Corporation

        1-119. Plaintiffs reallege and incorporate by reference as if fully set forth herein

Paragraphs 1 through 119.

        120.   As set forth above, Defendant VERTIV has misappropriated and used

Plaintiffs' Trade Secrets, including without limitation confidential information relating to

LiiON’s proprietary architecture design, proprietary software, control methodology,

hardware configurations and equipment, business models, and total cost of ownership and

return on investment configurators, along with LiiON patents and all of these methods,

software, systems, and components operating together to form the basis of LiiON’s lithium

ion smart solutions.

        121.   LiiON’s Trade Secrets were sufficiently secret and maintained so that only

LiiON’s principal, Gary Gray was privy to each and every trade secret and their collective

uses.

        122.   LiiON’s Trade Secrets were further limited so that any corporation, individual,

or other entity doing business or otherwise working with LiiON was required to sign a

Nondisclosure Agreement prior to any trade secrets or confidential information being

divulged.




                                                 19
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 20 of 43 PageID #:215



       123.    Plaintiff LiiON’s Trade Secrets are sufficiently secret to derive economic value,

actual or potential, from not being generally known to other persons who can obtain economic

value from their disclosure or use.

       124.    Plaintiff has at all relevant times taken steps that are reasonable under the

circumstances to maintain the secrecy and confidentiality of their Trade Secrets.

       125.    Defendant Liebert attained these trade secrets Plaintiff LiiON in violation of

the Illinois Trade Secrets Act, and in breach of their Mutual Nondisclosure Agreement.

       126.    Defendant Liebert were fully aware that the information comprising LiiON’s

Trade Secrets were secret, confidential, and maintained in such a way as to prevent

disclosure to third parties, and specifically competitors such as Samsung.

       127.    Liebert acquired Plaintiffs' Trade Secrets through improper means, including

but not limited to Vertiv’s violation of its duties and agreements with Plaintiff.

       128.    Defendant Liebert were aware of the mutual nondisclosure agreement between

Vertiv and LiiON, and yet still misappropriated and divulged those trade secrets to Samsung,

and others for use in Vertiv and Samsung products for substantial economic gain.

       129.    Defendant Liebert violated the Illinois Trade Secrets Act by and through the

following acts and omissions:

           g. Acquiring and studying Plaintiff LiiON’s Trade Secrets;

           h. Utilizing LiiON’s Trade Secrets in Defendants Vertiv’s products, equipment,
              and within its industry;

           i. Divulging LiiON’s Trade Secrets to Samsung;

           j. Aiding Samsung in incorporating LiiON’s Trade Secrets into Vertiv and
              Samsung products and goods.




                                               20
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 21 of 43 PageID #:216



             k. Divulging LiiON’s Trade Secrets to other third party persons and entities in
                order to incorporate and utilize LiiON’s Trade Secrets in Defendant
                VERTIV’s and Samsung’s products; and

             l. Otherwise inducing Samsung to utilize LiiON’s Trade Secrets in violation of
                the Mutual Nondisclosure Agreement between LiiON and Vertiv.

          130.   Liebert 's misappropriation of Plaintiffs' Trade Secrets has been willful and

malicious.

          131.   As a result of Defendant Liebert’s misappropriation of LiiON’s Trade Secrets

and its improper acts and omissions, Plaintiff LiiON has been damaged economically by way

of lost profits, lost trade secrets, lost prospective business relationships, and lost reputation in

excess of $100,000,000.00.

          WHEREFORE, Plaintiff, LIION, LLC, by and through its attorneys, Barney &

Karamanis, LLP, respectfully prays for this Honorable Court to find in favor of Plaintiff and

against Defendant VERTIV CORPORATION, f/k/a Liebert Corporation for violations of the

Illinois Trade Secrets Act, including without limitation damages for Plaintiffs' actual loss and

Defendants' unjust enrichment, and/or a reasonable royalty, in amounts to be determined at

trial, for exemplary damages up to twice the amount of any damage award with interest, as

provided in the Illinois Trade Secrets Act, for preliminary and permanent injunctions against

Vertiv, their employees, agents, and representatives, and all those acting in concert with them,

enjoining them from further acts of misappropriation, for attorney fees and costs pursuant to the

Illinois Trade Secrets Act, and for such other and further relief as this Court deems just and

proper.

                                           COUNT IV
                         Violations of the Defend Trade Secrets Act by
                 Defendant VERTIV CORPORATION, f/k/a Liebert Corporation




                                                  21
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 22 of 43 PageID #:217



        1-131. Plaintiffs reallege and incorporate by reference as if fully set forth herein

Paragraphs 1 through 131.

        132.   As set forth above, VERTIV have misappropriated and used Plaintiffs' Trade

Secrets, including without limitation confidential information relating to LiiON’s proprietary

architecture design, proprietary software, control methodology, hardware configurations and

equipment, business models, and total cost of ownership and return on investment

configurators, along with LiiON patents and all of these methods, software, systems, and

components operating together to form the basis of LiiON’s lithium ion smart solutions.

        133.   LiiON’s Trade Secrets were sufficiently secret and maintained so that only

LiiON’s principal, Gary Gray was privy to each and every trade secret and their collective

uses.

        134.   LiiON’s Trade Secrets were further limited so that any corporation, individual,

or other entity doing business or otherwise working with LiiON was required to sign a

Nondisclosure Agreement prior to any trade secrets or confidential information being

divulged.

        135.   Plaintiff LiiON’s Trade Secrets are sufficiently secret to derive economic value,

actual or potential, from not being generally known to other persons who can obtain economic

value from their disclosure or use.

        136.   Plaintiff has at all relevant times taken steps that are reasonable under the

circumstances to maintain the secrecy and confidentiality of their Trade Secrets.

        137.   Defendant Liebert attained these trade secrets Plaintiff LiiON in violation of

the Defend Trade Secrets Act, and in breach of their Mutual Nondisclosure Agreement.




                                                 22
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 23 of 43 PageID #:218



       138.     Defendant Liebert were fully aware that the information comprising LiiON’s

Trade Secrets were secret, confidential, and maintained in such a way as to prevent

disclosure to third parties, and specifically competitors such as Samsung.

       139.     Liebert acquired Plaintiffs' Trade Secrets through improper means, including

but not limited to Vertiv’s violation of its duties and agreements with Plaintiff.

       140.     Defendant Liebert were aware of the mutual nondisclosure agreement between

Vertiv and LiiON, and yet still misappropriated and divulged those trade secrets to Samsung,

and others for use in Vertiv and Samsung products for substantial economic gain.

       141.     Defendant Liebert violated the Defend Trade Secrets Act by and through the

following acts and omissions:

             g. Acquiring and studying Plaintiff LiiON’s Trade Secrets;

             h. Utilizing LiiON’s Trade Secrets in Defendants Vertiv’s products, equipment,
                and within its industry;

             i. Divulging LiiON’s Trade Secrets to Samsung;

             j. Aiding Samsung in incorporating LiiON’s Trade Secrets into Vertiv and
                Samsung products and goods.

             k. Divulging LiiON’s Trade Secrets to other third party persons and entities in
                order to incorporate and utilize LiiON’s Trade Secrets in Defendant
                VERTIV’s and Samsung’s products; and

             l. Otherwise inducing Samsung to utilize LiiON’s Trade Secrets in violation of
                the Mutual Nondisclosure Agreement between LiiON and Vertiv.

       142.     Liebert's misappropriation of Plaintiffs' Trade Secrets has been willful and

malicious.

       143.     As a result of Defendant Liebert’s misappropriation of LiiON’s Trade Secrets

and its improper acts and omissions, Plaintiff LiiON has been damaged economically by way




                                                 23
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 24 of 43 PageID #:219



of lost profits, lost trade secrets, lost prospective business relationships, and lost reputation in

excess of $100,000,000.00.

          WHEREFORE, Plaintiff, LIION, LLC, by and through its attorneys, Barney &

Karamanis, LLP, respectfully prays for this Honorable Court to find in favor of Plaintiff and

against Defendant VERTIV GROUP CORPORATION, VERTIV CORPORATION, f/k/a

Liebert Corporation, EECO, INC., and EMERSON ELECTRIC CO. for violations of the Illinois

Trade Secrets Act, including without limitation damages for Plaintiffs' actual loss and

Defendants' unjust enrichment, and/or a reasonable royalty, in amounts to be determined at

trial, for exemplary damages up to twice the amount of any damage award with interest, as

provided in the Illinois Trade Secrets Act, for preliminary and permanent injunctions against

Vertiv, their employees, agents, and representatives, and all those acting in concert with them,

enjoining them from further acts of misappropriation, for attorney fees and costs pursuant to the

Illinois Trade Secrets Act, and for such other and further relief as this Court deems just and

proper.

                                           COUNT V
                         Violations of the Illinois Trade Secrets Act by
                  Defendant EECO, INC. and Emerson Network Power (ENP1)

          1-143. Plaintiffs reallege and incorporate by reference as if fully set forth herein

Paragraphs 1 through 143.

          144.   As set forth above, EMERSON have misappropriated and used Plaintiffs'

Trade Secrets, including without limitation confidential information relating to LiiON’s

proprietary architecture design, proprietary software, control methodology, hardware

configurations and equipment, business models, and total cost of ownership and return on

investment configurators, along with LiiON patents and all of these methods, software,



                                                   24
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 25 of 43 PageID #:220



systems, and components operating together to form the basis of LiiON’s lithium ion smart

solutions.

        145.   LiiON’s Trade Secrets were sufficiently secret and maintained so that only

LiiON’s principal, Gary Gray was privy to each and every trade secret and their collective

uses.

        146.   LiiON’s Trade Secrets were further limited so that any corporation, individual,

or other entity doing business or otherwise working with LiiON was required to sign a

Nondisclosure Agreement prior to any trade secrets or confidential information being

divulged.

        147.   Plaintiff LiiON’s Trade Secrets are sufficiently secret to derive economic value,

actual or potential, from not being generally known to other persons who can obtain economic

value from their disclosure or use.

        148.   Plaintiff has at all relevant times taken steps that are reasonable under the

circumstances to maintain the secrecy and confidentiality of their Trade Secrets.

        149.   Defendants EECO and Emerson Network Power attained these trade secrets

Plaintiff LiiON in violation of the Illinois Trade Secrets Act, and in breach of their Mutual

Nondisclosure Agreement.

        150.   Defendants EECO and Emerson Network Power were fully aware that the

information comprising LiiON’s Trade Secrets were secret, confidential, and maintained in

such a way as to prevent disclosure to third parties, and specifically competitors such as

Samsung.




                                                25
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 26 of 43 PageID #:221



       151.       EECO and Emerson Network Power acquired Plaintiffs' Trade Secrets through

improper means, including but not limited to Vertiv’s violation of its duties and agreements

with Plaintiff.

       152.       Defendants EECO and Emerson Network Power were aware of the mutual

nondisclosure agreement between Vertiv and LiiON, and yet still misappropriated and

divulged those trade secrets to Samsung, and others for use in Vertiv and Samsung products

for substantial economic gain.

       153.       Defendants EECO and Emerson Network Power violated the Illinois Trade

Secrets Act by and through the following acts and omissions:

           a. Acquiring and studying Plaintiff LiiON’s Trade Secrets;

           b. Divulging LiiON’s Trade Secrets to Defendant Vertiv Group Corporation;

           c. Aiding Defendant VERTIV in incorporating LiiON’s Trade Secrets into Vertiv
              and Samsung products and goods.

           d. Divulging LiiON’s Trade Secrets to other third party persons and entities in
              order to incorporate and utilize LiiON’s Trade Secrets in Defendant
              VERTIV’s and Samsung’s products; and

           e. Otherwise inducing VERTIV to utilize LiiON’s Trade Secrets in violation of
              the Mutual Nondisclosure Agreement between LiiON and EMERSON.

       154.       EECO’s and Emerson Network Power's misappropriation of Plaintiffs' Trade

Secrets has been willful and malicious.

       155.       As a result of Defendants EECO’s and Emerson Network Power's

misappropriation of LiiON’s Trade Secrets and its improper acts and omissions, Plaintiff

LiiON has been damaged economically by way of lost profits, lost trade secrets, lost

prospective business relationships, and lost reputation in excess of $100,000,000.00.




                                                26
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 27 of 43 PageID #:222



       WHEREFORE, Plaintiff, LIION, LLC, by and through its attorneys, Barney &

Karamanis, LLP, respectfully prays for this Honorable Court to find in favor of Plaintiff and

against Defendant EECO, INC. and Defendant Emerson Network Power (ENP1) for violations

of the Illinois Trade Secrets Act, including without limitation damages for Plaintiffs' actual

loss and Defendants' unjust enrichment, and/or a reasonable royalty, in amounts to be

determined at trial, for exemplary damages up to twice the amount of any damage award with

interest, as provided in the Illinois Trade Secrets Act, for preliminary and permanent injunctions

against VERTIV, their employees, agents, and representatives, and all those acting in concert

with them, and EMERSON, their employees, agents, and representatives, and all those acting in

concert with them, enjoining them from further acts of misappropriation, for attorney fees and

costs pursuant to the Illinois Trade Secrets Act, and for such other and further relief as this Court

deems just and proper.

                                          COUNT VI
                        Violations of the Defend Trade Secrets Act by
                    Defendants EECO, INC. and Emerson Network Power

       1-155. Plaintiffs reallege and incorporate by reference as if fully set forth herein

Paragraphs 1 through 155.

       156.    As set forth above, EMERSON have misappropriated and used Plaintiffs'

Trade Secrets, including without limitation confidential information relating to LiiON’s

proprietary architecture design, proprietary software, control methodology, hardware

configurations and equipment, business models, and total cost of ownership and return on

investment configurators, along with LiiON patents and all of these methods, software,

systems, and components operating together to form the basis of LiiON’s lithium ion smart

solutions.



                                                 27
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 28 of 43 PageID #:223



        157.    LiiON’s Trade Secrets were sufficiently secret and maintained so that only

LiiON’s principal, Gary Gray was privy to each and every trade secret and their collective

uses.

        158.   LiiON’s Trade Secrets were further limited so that any corporation, individual,

or other entity doing business or otherwise working with LiiON was required to sign a

Nondisclosure Agreement prior to any trade secrets or confidential information being

divulged.

        159.   Plaintiff LiiON’s Trade Secrets are sufficiently secret to derive economic value,

actual or potential, from not being generally known to other persons who can obtain economic

value from their disclosure or use.

        160.   Plaintiff has at all relevant times taken steps that are reasonable under the

circumstances to maintain the secrecy and confidentiality of their Trade Secrets.

        161.   Defendants EECO and Emerson Network Power attained these trade secrets

Plaintiff LiiON in violation of the Defend Trade Secrets Act, and in breach of their Mutual

Nondisclosure Agreement.

        162.   Defendants EECO and Emerson Network Power were fully aware that the

information comprising LiiON’s Trade Secrets were secret, confidential, and maintained in

such a way as to prevent disclosure to third parties, and specifically competitors such as

Samsung.

        163.   Defendants EECO and Emerson Network Power acquired Plaintiffs' Trade

Secrets through improper means, including but not limited to EMERSON’s violation of its

duties and agreements with Plaintiff.




                                                28
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 29 of 43 PageID #:224



       164.    Defendants EECO and Emerson Network Power were aware of the mutual

nondisclosure agreement between Vertiv and LiiON, and yet still misappropriated and

divulged those trade secrets to VERTIV, and others for use in Vertiv and Samsung products

for substantial economic gain.

       165.    Defendants EECO and Emerson Network Power violated the Defend Trade

Secrets Act by and through the following acts and omissions:

           a. Acquiring and studying Plaintiff LiiON’s Trade Secrets;

           b. Divulging LiiON’s Trade Secrets to Defendant Vertiv Group Corporation;

           c. Aiding Defendant VERTIV in incorporating LiiON’s Trade Secrets into Vertiv
              and Samsung products and goods.

           d. Divulging LiiON’s Trade Secrets to other third party persons and entities in
              order to incorporate and utilize LiiON’s Trade Secrets in Defendant
              VERTIV’s and Samsung’s products; and

           e. Otherwise inducing VERTIV to utilize LiiON’s Trade Secrets in violation of
              the Mutual Nondisclosure Agreement between LiiON and EMERSON.

       166.    Defendants EECO’s and Emerson Network Power’s misappropriation of

Plaintiffs' Trade Secrets has been willful and malicious.

       167.    As a result of Defendants EECO’s and Emerson Network Power’s

misappropriation of LiiON’s Trade Secrets and its improper acts and omissions, Plaintiff

LiiON has been damaged economically by way of lost profits, lost trade secrets, lost

prospective business relationships, and lost reputation in excess of $100,000,000.00.

       WHEREFORE, Plaintiff, LIION, LLC, by and through its attorneys, Barney &

Karamanis, LLP, respectfully prays for this Honorable Court to find in favor of Plaintiff and

against Defendant EECO, INC. and Defendant Emerson Network Power (ENP1) for violations

of the Illinois Trade Secrets Act, including without limitation damages for Plaintiffs' actual




                                                29
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 30 of 43 PageID #:225



loss and Defendants' unjust enrichment, and/or a reasonable royalty, in amounts to be

determined at trial, for exemplary damages up to twice the amount of any damage award with

interest, as provided in the Illinois Trade Secrets Act, for preliminary and permanent injunctions

against VERTIV, their employees, agents, and representatives, and all those acting in concert

with them, and EMERSON, their employees, agents, and representatives, and all those acting in

concert with them, enjoining them from further acts of misappropriation, for attorney fees and

costs pursuant to the Illinois Trade Secrets Act, and for such other and further relief as this Court

deems just and proper.

                                          COUNT VII
                         Violations of the Illinois Trade Secrets Act by
                                Defendant Emerson Electric Co.

        1-167. Plaintiffs reallege and incorporate by reference as if fully set forth herein

Paragraphs 1 through 167.

        168.   As set forth above, EMERSON have misappropriated and used Plaintiffs'

Trade Secrets, including without limitation confidential information relating to LiiON’s

proprietary architecture design, proprietary software, control methodology, hardware

configurations and equipment, business models, and total cost of ownership and return on

investment configurators, along with LiiON patents and all of these methods, software,

systems, and components operating together to form the basis of LiiON’s lithium ion smart

solutions.

        169.    LiiON’s Trade Secrets were sufficiently secret and maintained so that only

LiiON’s principal, Gary Gray was privy to each and every trade secret and their collective

uses.




                                                 30
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 31 of 43 PageID #:226



        170.   LiiON’s Trade Secrets were further limited so that any corporation, individual,

or other entity doing business or otherwise working with LiiON was required to sign a

Nondisclosure Agreement prior to any trade secrets or confidential information being

divulged.

        171.   Plaintiff LiiON’s Trade Secrets are sufficiently secret to derive economic value,

actual or potential, from not being generally known to other persons who can obtain economic

value from their disclosure or use.

        172.   Plaintiff has at all relevant times taken steps that are reasonable under the

circumstances to maintain the secrecy and confidentiality of their Trade Secrets.

        173.   Defendants Emerson Electric attained these trade secrets Plaintiff LiiON in

violation of the Illinois Trade Secrets Act, and in breach of their Mutual Nondisclosure

Agreement.

        174.   Defendants Emerson Electric were fully aware that the information comprising

LiiON’s Trade Secrets were secret, confidential, and maintained in such a way as to prevent

disclosure to third parties, and specifically competitors such as Samsung.

        175.   Emerson Electric acquired Plaintiffs' Trade Secrets through improper means,

including but not limited to EMERSON’s violation of its duties and agreements with

Plaintiff.

        176.   Defendant Emerson Electric was aware of the mutual nondisclosure agreement

between EMERSON and LiiON, and yet still misappropriated and divulged those trade

secrets to VERTIV, and others for use in Vertiv and Samsung products for substantial

economic gain.




                                                31
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 32 of 43 PageID #:227



       177.      Defendant Emerson violated the Illinois Trade Secrets Act by and through the

following acts and omissions:

           a. Acquiring and studying Plaintiff LiiON’s Trade Secrets;

           b. Divulging LiiON’s Trade Secrets to Defendant Vertiv Group Corporation;

           c. Aiding Defendant VERTIV in incorporating LiiON’s Trade Secrets into Vertiv
              and Samsung products and goods.

           d. Divulging LiiON’s Trade Secrets to other third party persons and entities in
              order to incorporate and utilize LiiON’s Trade Secrets in Defendant
              VERTIV’s and Samsung’s products; and

           e. Otherwise inducing VERTIV to utilize LiiON’s Trade Secrets in violation of
              the Mutual Nondisclosure Agreement between LiiON and EMERSON.

       178.      Emerson Electric's misappropriation of Plaintiffs' Trade Secrets has been willful

and malicious.

       179.      As a result of Defendant Emerson Electric’s misappropriation of LiiON’s Trade

Secrets and its improper acts and omissions, Plaintiff LiiON has been damaged economically

by way of lost profits, lost trade secrets, lost prospective business relationships, and lost

reputation in excess of $100,000,000.00.

       WHEREFORE, Plaintiff, LIION, LLC, by and through its attorneys, Barney &

Karamanis, LLP, respectfully prays for this Honorable Court to find in favor of Plaintiff and

against Defendant EMERSON ELECTRONIC CO. for violations of the Illinois Trade Secrets

Act, including without limitation damages for Plaintiffs' actual loss and Defendants' unjust

enrichment, and/or a reasonable royalty, in amounts to be determined at trial, for exemplary

damages up to twice the amount of any damage award with interest, as provided in the Illinois

Trade Secrets Act, for preliminary and permanent injunctions against VERTIV, their employees,

agents, and representatives, and all those acting in concert with them, and EMERSON, their




                                                 32
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 33 of 43 PageID #:228



employees, agents, and representatives, and all those acting in concert with them, enjoining them

from further acts of misappropriation, for attorney fees and costs pursuant to the Illinois Trade

Secrets Act, and for such other and further relief as this Court deems just and proper.

                                          COUNT VIII
                         Violations of the Defend Trade Secrets Act by
                                Defendant Emerson Electric Co.

        1-179. Plaintiffs reallege and incorporate by reference as if fully set forth herein

Paragraphs 1 through 179.

        180.   As set forth above, EMERSON have misappropriated and used Plaintiffs'

Trade Secrets, including without limitation confidential information relating to LiiON’s

proprietary architecture design, proprietary software, control methodology, hardware

configurations and equipment, business models, and total cost of ownership and return on

investment configurators, along with LiiON patents and all of these methods, software,

systems, and components operating together to form the basis of LiiON’s lithium ion smart

solutions.

        181.   LiiON’s Trade Secrets were sufficiently secret and maintained so that only

LiiON’s principal, Gary Gray was privy to each and every trade secret and their collective

uses.

        182.   LiiON’s Trade Secrets were further limited so that any corporation, individual,

or other entity doing business or otherwise working with LiiON was required to sign a

Nondisclosure Agreement prior to any trade secrets or confidential information being

divulged.




                                                 33
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 34 of 43 PageID #:229



       183.    Plaintiff LiiON’s Trade Secrets are sufficiently secret to derive economic value,

actual or potential, from not being generally known to other persons who can obtain economic

value from their disclosure or use.

       184.    Plaintiff has at all relevant times taken steps that are reasonable under the

circumstances to maintain the secrecy and confidentiality of their Trade Secrets.

       185.    Defendant Emerson Electric attained these trade secrets Plaintiff LiiON in

violation of the Defend Trade Secrets Act, and in breach of their Mutual Nondisclosure

Agreement.

       186.    Defendant Emerson Electric was fully aware that the information comprising

LiiON’s Trade Secrets were secret, confidential, and maintained in such a way as to prevent

disclosure to third parties, and specifically competitors such as VERTIV.

       187.    Emerson acquired Plaintiffs' Trade Secrets through improper means, including

but not limited to EMERSON’s violation of its duties and agreements with Plaintiff.

       188.    Defendant Emerson Electric was aware of the mutual nondisclosure agreement

between EMERSON and LiiON, and yet still misappropriated and divulged those trade

secrets to VERTIV, and others for use in Vertiv and Samsung products for substantial

economic gain.

       189.    Defendant Emerson violated the Defend Trade Secrets Act by and through the

following acts and omissions:

           a. Acquiring and studying Plaintiff LiiON’s Trade Secrets;

           b. Divulging LiiON’s Trade Secrets to Defendant Vertiv Group Corporation;

           c. Aiding Defendant VERTIV in incorporating LiiON’s Trade Secrets into Vertiv
              and Samsung products and goods.




                                               34
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 35 of 43 PageID #:230



           d. Divulging LiiON’s Trade Secrets to other third party persons and entities in
              order to incorporate and utilize LiiON’s Trade Secrets in Defendant
              VERTIV’s and Samsung’s products; and

           e. Otherwise inducing VERTIV to utilize LiiON’s Trade Secrets in violation of
              the Mutual Nondisclosure Agreement between LiiON and EMERSON.

       190.      Emerson Electric's misappropriation of Plaintiffs' Trade Secrets has been willful

and malicious.

       191.      As a result of Defendant Emerson Electric’s misappropriation of LiiON’s Trade

Secrets and its improper acts and omissions, Plaintiff LiiON has been damaged economically

by way of lost profits, lost trade secrets, lost prospective business relationships, and lost

reputation in excess of $100,000,000.00.

       WHEREFORE, Plaintiff, LIION, LLC, by and through its attorneys, Barney &

Karamanis, LLP, respectfully prays for this Honorable Court to find in favor of Plaintiff and

against Defendant EMERSON ELECTRONIC CO. for violations of the Illinois Trade Secrets

Act, including without limitation damages for Plaintiffs' actual loss and Defendants' unjust

enrichment, and/or a reasonable royalty, in amounts to be determined at trial, for exemplary

damages up to twice the amount of any damage award with interest, as provided in the Illinois

Trade Secrets Act, for preliminary and permanent injunctions against VERTIV, their employees,

agents, and representatives, and all those acting in concert with them, and EMERSON, their

employees, agents, and representatives, and all those acting in concert with them, enjoining them

from further acts of misappropriation, for attorney fees and costs pursuant to the Illinois Trade

Secrets Act, and for such other and further relief as this Court deems just and proper.

                                            COUNT IX

                     Breach of Contract against VERTIV CORPORATION




                                                 35
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 36 of 43 PageID #:231



         1-191. Plaintiff realleges and incorporate paragraphs 1-191 of this Complaint as and for

paragraph 1-191 as if fully set forth herein.

         192.   Plaintiffs entered into a valid and enforceable contract with Defendant Vertiv

Corporation (“Liebert”) on or about July 31, 2014. See, Exhibit “A.”

         193.   Plaintiff fully performed upon their obligations under that agreement.

         194.   Defendant Liebert breached that Agreement through the following acts and

omissions:

             a. Acquiring and studying Plaintiff LiiON’s Trade Secrets;

             b. Utilizing LiiON’s Trade Secrets in Defendants Vertiv’s products, equipment,
                and within its industry;

             c. Divulging LiiON’s Trade Secrets to Samsung;

             d. Aiding Samsung in incorporating LiiON’s Trade Secrets into Vertiv and
                Samsung products and goods.

             e. Divulging LiiON’s Trade Secrets to other third party persons and entities in
                order to incorporate and utilize LiiON’s Trade Secrets in Defendant
                VERTIV’s and Samsung’s products; and

             f. Otherwise inducing Samsung to utilize LiiON’s Trade Secrets in violation of
                the Mutual Nondisclosure Agreement between LiiON and Vertiv.

         195.   As the direct and proximate cause of Defendant Liebert’s breach, Plaintiff has

been damaged in the amount in excess of $100,000,000.00 for the lost Investment funds, and an

amount yet to be determined for the lost opportunity to invest and interest on those Investment

Funds.

         WHEREFORE, Plaintiff, LIION, LLC, by and through its attorneys, Barney &

Karamanis, LLP, respectfully prays for this Honorable Court to find in favor of Plaintiff and

against Defendant VERTIV GROUP CORPORATION, VERTIV CORPORATION, f/k/a

Liebert Corporation, EECO, INC., and EMERSON ELECTRIC CO. for violations of the Illinois



                                                 36
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 37 of 43 PageID #:232



Trade Secrets Act, including without limitation damages for Plaintiffs' actual loss and

Defendants' unjust enrichment, and/or a reasonable royalty, in amounts to be determined at

trial, for exemplary damages up to twice the amount of any damage award with interest, as

provided in the Illinois Trade Secrets Act, for preliminary and permanent injunctions against

Vertiv, their employees, agents, and representatives, and all those acting in concert with them,

enjoining them from further acts of misappropriation, for attorney fees and costs pursuant to the

Illinois Trade Secrets Act, and for such other and further relief as this Court deems just and

proper.

                                            COUNT X
                                 Breach of Contract by Defendant
                                VERTIV GROUP CORPORATION

          1-195. Plaintiffs reallege and incorporate by reference as if fully set forth herein

Paragraphs 1 through 195.

          196.   On or about July 31, 2014, Plaintiff, LiiON, LLC, and Defendant Vertiv

Corporation, f/k/a Liebert Corporation entered into and executed a Mutual Nondisclosure

Agreement. See Exhibit “A.”

          197.    That Mutual Nondisclosure Agreement also bound all entities and agents within

the Emerson Power Network, which is now known as Defendant Vertiv Group Corporation.

          198.   As part of the terms of this Mutual Nondisclosure Agreement, the Parties agreed

to maintain one another’s trade secrets in perpetuity. See Exhibit “A” at ¶2.

          199.   Defendant Vertiv Group Corporation breached that agreement through the

following acts and omissions:

             a. Acquiring and studying Plaintiff LiiON’s Trade Secrets;

             b. Utilizing LiiON’s Trade Secrets in Defendants Vertiv’s products, equipment,
                and within its industry;


                                                   37
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 38 of 43 PageID #:233




           c. Divulging LiiON’s Trade Secrets to Samsung;

           d. Aiding Samsung in incorporating LiiON’s Trade Secrets into Vertiv and
              Samsung products and goods.

           e. Divulging LiiON’s Trade Secrets to other third party persons and entities in
              order to incorporate and utilize LiiON’s Trade Secrets in Defendant
              VERTIV’s and Samsung’s products; and

           f. Otherwise inducing Samsung to utilize LiiON’s Trade Secrets in violation of
              the Mutual Nondisclosure Agreement between LiiON and Vertiv.

       200.    As the direct and proximate cause of Defendant Vertiv Group Corporation’s

breach, Plaintiff has been damaged in the amount in excess of $100,000,000.00 for the lost

Investment funds, and an amount yet to be determined for the lost opportunity to invest and

interest on those Investment Funds.

       WHEREFORE, Plaintiff, LIION, LLC, by and through its attorneys, Barney &

Karamanis, LLP, respectfully prays for this Honorable Court to find in favor of Plaintiff and

against Defendant VERTIV GROUP CORPORATION, VERTIV CORPORATION, f/k/a

Liebert Corporation, EECO, INC., and EMERSON ELECTRIC CO. for breach of contract

resulting from and in addition to violations of the Illinois Trade Secrets Act, including without

limitation damages for Plaintiffs' actual loss and Defendants' unjust enrichment, and/or a

reasonable royalty, in amounts to be determined at trial, for exemplary damages up to twice the

amount of any damage award with interest, as provided in the Illinois Trade Secrets Act, for

preliminary and permanent injunctions against Vertiv, their employees, agents, and

representatives, and all those acting in concert with them, enjoining them from further acts of

misappropriation, for attorney fees and costs pursuant to the Illinois Trade Secrets Act, and for

such other and further relief as this Court deems just and proper.




                                                38
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 39 of 43 PageID #:234



                                           COUNT XI

                            Breach of Contract against Defendants

                 Emerson Network Power (ENP1) and Emerson Electric Co.

       1-200. Plaintiff realleges and incorporate paragraphs 1-200 of this Complaint as and for

paragraph 1-200 of this Count XI as if fully set forth herein.

       201.    Plaintiffs entered into a valid and enforceable contract with Defendant Emerson

Network Power / Emerson Electric Co. on or about July 31, 2014. See, Exhibit “A.”

       202.    Plaintiff fully performed upon their obligations under that agreement.

       203.    Defendants ENP1 and Emerson Electric breached that Agreement through the

following acts and omissions:

           a. Acquiring and studying Plaintiff LiiON’s Trade Secrets;

           b. Divulging LiiON’s Trade Secrets to Defendant Vertiv Group Corporation;

           c. Aiding Defendant VERTIV in incorporating LiiON’s Trade Secrets into Vertiv
              and Samsung products and goods.

           d. Divulging LiiON’s Trade Secrets to other third party persons and entities in
              order to incorporate and utilize LiiON’s Trade Secrets in Defendant
              VERTIV’s and Samsung’s products; and

           e. Otherwise inducing VERTIV to utilize LiiON’s Trade Secrets in violation of
              the Mutual Nondisclosure Agreement between LiiON and EMERSON.

       204.    As the direct and proximate cause of Defendant ENP1’s and Emerson Electric’s

breach, Plaintiff has been damaged in the amount in excess of $100,000,000.00 for the lost

Investment funds, and an amount yet to be determined for the lost opportunity to invest and

interest on those Investment Funds.

       WHEREFORE, Plaintiff, LIION, LLC, by and through its attorneys, Barney &

Karamanis, LLP, respectfully prays for this Honorable Court to find in favor of Plaintiff and




                                                 39
   Case: 1:18-cv-06133 Document #: 32 Filed: 12/13/18 Page 40 of 43 PageID #:235



against Defendant Emerson Network Power and EMERSON ELECTRIC CO. for violations of

the Illinois Trade Secrets Act, including without limitation damages for Plaintiffs' actual loss

and Defendants' unjust enrichment, and/or a reasonable royalty, in amounts to be determined

at trial, for exemplary damages up to twice the amount of any damage award with interest, as

provided in the Illinois Trade Secrets Act, for preliminary and permanent injunctions against

VERTIV their employees, agents, and representatives, and all those acting in concert with them,

and EMERSON, their employees, agents, and representatives, and all those acting in concert

with them, enjoining them from further acts of misappropriation, for attorney fees and costs

pursuant to the Illinois Trade Secrets Act, and for such other and further relief as this Court

deems just and proper.

                                                      Respectfully submitted,

                                                      LIION, LLC

                                                      By: /s/ James A. Karamanis
                                                             One of its Attorneys

James A. Karamanis (ARDC #6203479)
Barney & Karamanis, LLP
Two Prudential Plaza
180 N. Stetson, Ste 3050
Chicago, Illinois 60601
Tel.: 312/553-5300
james@bkchicagolaw.com




       .




                                                 40
 Case:1:18-cv-06133
Case:  1:18-cv-06133Document
                     Document#:#:32
                                  1 Filed: 09/07/18
                                           12/13/18 Page 21
                                                         41 of 40
                                                               43 PageID #:21
                                                                         #:236
 Case:1:18-cv-06133
Case:  1:18-cv-06133Document
                     Document#:#:32
                                  1 Filed: 09/07/18
                                           12/13/18 Page 22
                                                         42 of 40
                                                               43 PageID #:22
                                                                         #:237
 Case:1:18-cv-06133
Case:  1:18-cv-06133Document
                     Document#:#:32
                                  1 Filed: 09/07/18
                                           12/13/18 Page 23
                                                         43 of 40
                                                               43 PageID #:23
                                                                         #:238
